SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended September 30, 2009 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 0-23000 MoqiZone Holding Corporation. (Exact name of registrant issuer as specified in its charter) Delaware 95-4217605 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 7A-D Hong Kong Industrial Building 444-452 Des Voeux Road West,
